                                                                                                                                Holly G. Rogers
                                                                                                                                 (203) 533-6255
                                                                                                                      Facsimile: (203) 721-8532
                                                                                                                       hrogers@melicklaw.com
ROBERT P. POWERS
JOHN F. ROONEY, III *(CT, DC, NH, NY, PA)
WILLIAM D. CHAPMAN
MICHAEL J. MAZURCZAK *(NY & WI)
WILLIAM L. KEVILLE, JR.
RICHARD E. HEIFETZ *(NH)
ROBERT T. TREAT

                                                                                              May 11, 2021
MICHAEL R. BYRNE
MARK S. BODNER *(NH)
MATTHEW C. WELNICKI *(CT)
WILLIAM P. ROSE
JAMES T. SCAMBY *(PA & NJ)
HOLLY G. ROGERS (CT & NY)
                                             VIA ECF
ROBERT W. HEALY *(NH)
T. DOS URBANSKI *(RI)
                                             The Honorable Jesse M. Furman
ROBERT S. LUDLUM*(CT & NY)
SHANNON MCQUEENEY DOHERTY*(NY)
                                             United States District Judge
JOHN G. WHEATLEY *(ME)
CHRISTOPHER D. GEORGE
                                             Thurgood Marshall Courthouse
BRIAN C. DAVIS
CAROLYN M. MILLER
                                             40 Foley Square
SYD A. SALOMAN *(RI)
CHRISTIAN H. HINRICHSEN *(ME, NH, RI)
                                             New York, NY 10007
MATTHEW B. DIMARIO *(RI)
CHRISTOPHER VAN TIENHOVEN *(RI & CT)

                                                      Re:     Maragh v. Roosevelt Island Operating Corporation, et al.
WHITNEY K. BARROWS *(NY)
STEVEN M. BANKS (CT & NY)

                                                              16-cv-07530
ERINN M. GLOSTER
CHARLES C. GARDNER (CT & NY)
LAUREN S. FACKLER *(NJ, NY & VT)
KAITLIN A. BAIR (CT)
VICTORIA M. RANIERI
JACQUELINE A. CROCKWELL *(RI, CT, NH & VT)    Dear Judge Furman,
ALEXANDER W. AHRENS (CT)
KATHLEEN M. FARRELL *(NY)
MATHEW W. BECKWITH (CT & NY)
LAURA K. TERRASI
                                                      This firm represents the Defendants in the above-referenced action. The
ALISON T. FEELEY
ELIZABETH J. FEGREUS
                                             Defendants respectfully submit this letter in response to the Plaintiff’s request to
JEREMY P. MCMANUS
JOHNATHAN L. KONANDREAS (CT)
                                             submit a copy of the transcript of an audio recording (the “Audio Recording”) [DE #
LAUREN K. CAMIRE
LAUREN C. ROCHE                              202].
JOHN N. YOKOW
MICHAEL P. DICKMAN *(RI, ME & NY)
MICHAEL C. GRENIER
                                                     The Defendants write to express their concerns regarding the submission of
OF COUNSEL                                   the transcript, and would like the opportunity to respond appropriately upon its
DOUGLAS L. FOX *(FL)
ERIN J.M. ALARCON *(NH)                      submission. Additionally, for the reasons set forth below, the Defendants
JENNIFER A. SUNDERLAND
                                             respectfully request that the Audio Recording and transcript be filed under seal, and
*ALSO ADMITTED                               be deemed confidential in accordance with the Confidentiality and Protective Order
                                             entered in this matter [DE # 173].
ONE LIBERTY SQUARE
BOSTON, MA 02109
(617) 523-6200
FAX (617) 523-8130                                    As an initial matter, the Plaintiff’s Table of Contents to his Opposition to the
WORCESTER COUNTY                             Defendants’ summary judgment motion [DE # 185-30] references only the “Audio
2 PARK CENTRAL DRIVE, SUITE 120
SOUTHBOROUGH, MA 01772                       Recording” at No. 28. There is no reference to a transcript. Nor does the Plaintiff’s
(508) 452-2020
FAX (508) 452-2021                           initial letter motion to file the Audio Recording make any mention of a transcript.
ONE RICHMOND SQUARE                          [DE # 193]. Moreover, on April 23, 2021, Your Honor granted the Plaintiff
PROVIDENCE, RI 02906
(401) 941-0909                               permission to file the Audio Recording directly to Chambers and clarified “that
                                             permission is limited to the audio file[.]” [DE # 198]. On May 3, 2021 [DE# 199]
FAX (401) 941-6269


                                             the Plaintiff referenced a transcript of the Audio Recording for the first time. In
750 MAIN STREET, SUITE 100
HARTFORD, CT 06103

                                             response, on May 5, 2021, Your Honor entered an Order that the Plaintiff should mail
(203) 769-3111
FAX (203) 721-8532

900 MAIN STREET SOUTH                        a copy of the Audio Recording by May 4, 2021, or file a letter explaining his delay
                                             in doing so. [DE # 200]. Your Honor made no mention of a transcript in the May 5,
SOUTHBURY, CT 06488
(203) 596-0500

                                             2021 Order. Thus, the Court never previously granted the Plaintiff permission to file
FAX (203) 721-8532

40 MAIN STREET
BIDDEFORD, ME 04005                          a transcript of the Audio Recording. As such, his request for an extension to file a
(207) 517-4111
FAX (207) 835-4980                           transcript nunc pro tunc [DE # 202] was improper.
195 ELM STREET
MANCHESTER, NH 03101
(603) 627-0010
FAX (603) 627-0460

800 THIRD AVENUE, 28TH FLOOR
NEW YORK, NY 10022
(212) 541-7236
FAX (212) 840-8560




MELICKLAW.COM
Melick & Porter, LLP
May 11, 2021
Page 2


         It should be noted that while the Defendants were provided a copy of the Audio Recording
by the Plaintiff with his discovery responses, the Defendants have not been provided a transcript
of the Audio Recording to date. Moreover, the Plaintiff’s stated reasons for the need for an
extension of time to file the transcript of the Audio Recording raises concerns about the transcript’s
reliability and authenticity. The Plaintiff stated that he needs more time to “edit” and “make
corrections” to the transcript, which in his opinion is “inaccurate.” It is unclear from the Plaintiff’s
statement if it is he who intends to make the “edit[s]” and “corrections” to the transcript. To the
extent that the Plaintiff intends to make the edits to the transcript himself, that is wholly improper.
Moreover, if the Plaintiff feels that the transcript does not accurately represent the contents of the
Audio Recording, the Plaintiff should rely upon the Audio Recording only, and not a transcript, as
originally indicated in his Opposition.

       Furthermore, in this litigation, the Plaintiff has a history of denying the veracity of his prior
statements when he believes they do not comport with his current understanding of things. Thus,
the Defendants have concerns that the transcript that will be submitted (that has not previously
been shared with the Defendants) could potentially have reliability and/or authenticity issues.
Therefore, should Your Honor accept the transcript as part of the Plaintiff’s Opposition, the
Defendants request the opportunity to review the transcript and respond to the submission should
the Defendants find any apparent inaccuracies or authenticity issues with the submitted transcript.

        Lastly, the Defendants respectfully request that the Audio Recording and transcript be filed
under seal and be deemed confidential pursuant to the Confidentiality and Protective Order entered
by the Court in this matter. [DE # 173]. The Audio Recording and the transcript are part of RIOC’s
Public Safety Department’s (“PSD”) investigation into complaints of erratic and threatening
behavior at the workplace by the Plaintiff (the “PSD Investigation”). Your Honor previously
ordered that the PSD Investigation Report be filed under seal [DE # 155] and be deemed
confidential [DE# 173]. The Audio Recording was made during the investigation process, and
contains and/or refers to sensitive and/or private information and statements of RIOC employees
that are not parties to this action. The employees who provided the statements to the investigators
likely did so under a reasonable expectation of confidentiality that did not entail the public filing
of their statements and information on a public docket. The filing of these materials on the public
docket rather than under seal would potentially have the effect of discouraging employees from
being candid in investigations out of concern that their statements could be made public at any
time in a litigation proceeding. Moreover, allowing the Audio Recording and transcript to be filed
on the public docket would erode the protections provided in Your Honor’s prior Order [DE #
155].
        The Second Circuit has held that “[t]he privacy interests of innocent third parties ... should
weigh heavily in a court's balancing equation” when deciding whether to seal certain documents.
Gardner v. Newsday, Inc. (In re Newsday, Inc.), 895 F.2d 74, 79–80 (2d Cir.) (quoting United
States v. Biaggi (In re New York Times Co.), 828 F.2d 110, 116 (2d Cir.1987), cert. denied, 485
U.S. 977, 108 S.Ct. 1272, 99 L.Ed.2d 483 (1988) (citation omitted)), cert. denied, 496 U.S. 931,
110 S.Ct. 2631, 110 L.Ed.2d 651 (1990).
      Melick & Porter, LLP
      May 11, 2021
      Page 3


              As the Audio Recording and transcript have not been made public and are in the Plaintiff’s
      possession for the purpose of this litigation, the Defendants respectfully request that these
      documents be designated as confidential to ensure that they will only be utilized by the parties for
      purposes of this litigation, and that any other use, reference, disclosure or dissemination of the
      information contained in these documents be prohibited in accordance with the Confidentiality
      and Protective Order entered in this case [DE # 173]. The individuals who provided the information
      to the investigators stated their concerns of reprisal from the Plaintiff given the nature of the
      investigation. There is a concern that the Plaintiff would use the information obtained to harass or
      threaten these individuals. The Defendants understand that the Plaintiff has possession of the
      Audio Recording and transcript, however, designating these materials as confidential will help
      limit the potential of abuse.
            For the reasons set forth herein, the Defendants respectfully request that the Audio
      Recording and transcript be filed under seal and be deemed confidential.

              Thank you for Your Honor’s consideration of the Defendants’ requests herein.


                                                                   Respectfully submitted,

                                                                   /s/Holly G. Rogers

                                                                   Holly G. Rogers, Esq.

    cc: Othniel Maragh via ECF and Email
Plaintiff is ORDERED to file any transcript of the audio recording that he submitted to Chambers under seal in
the first instance. To do so, Plaintiff shall mail the transcript to Defendants and to the Chambers of the
Honorable Jesse M. Furman, Daniel Patrick Moynihan United States District Courthouse, 500 Pearl Street,
New York, NY 10007, no later than May 17, 2021. Upon receipt, the Court will file the transcript under seal.
To be clear, Plaintiff may not submit anything else directly to Chambers without first obtaining leave to do so,
through a written request submitted to the Pro Se Intake Unit. If any party believes that the transcript should
remain sealed or redacted for reasons not already addressed in this letter motion, that party shall file a letter
brief, within three days of the transcript being filed and not to exceed three pages, showing why doing so is
consistent with the presumption in favor of public access to judicial documents. See generally Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). The Court will assess whether to keep the
materials at issue sealed or redacted when deciding the underlying motion. With regard to Defendants' other
concerns, the Court reserves judgment on whether and to what extent to consider either the audio recording or
the transcript in deciding the pending motion for summary judgment, and the transcript will be considered, if at
all, solely as an aid to interpreting the audio recording and not as evidence in its own right. The Clerk of Court
is directed to terminate ECF No. 204 and to mail a copy of this Order to Plaintiff.

                                                SO ORDERED.


                                                               May 12, 2021
